—In an action to recover damages for personal injuries, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Rappaport, J.), dated September 25, 2000, as denied their cross motion for summary judgment on the issue of liability.
*170Ordered that the order is affirmed insofar as appealed from, with one bill of costs payable to the respondents appearing separately and filing separate briefs.
While standing behind the plaintiff Altai Chaudhary’s taxicab, which he had stopped on a blind curve in the left lane of the Brooklyn-Queens Expressway to change a flat tire, the plaintiffs were struck by a vehicle owned by the defendant EL-RAC, Inc., d/b/a Enterprise Rent-A-Car, and operated by the defendant John E. Handel. The plaintiffs were then struck again by Handel’s vehicle when it was struck from behind by a vehicle operated by the defendant Aaron Goldring and owned by the defendant Hoshe Hecht.
Contrary to the plaintiffs’ contention, the Supreme Court properly denied their motion for summary judgment on the issue of liability. Triable issues of fact exist as to whether the defendant drivers were negligent and whether the plaintiffs were free from negligence (see, Rios v Nicoletta, 119 AD2d 562; see also, Perla v New York Daily News, 123 AD2d 349, 350). Ritter, J. P., Friedmann, Florio and Cozier, JJ., concur.